As filed with the Securities and Exchange Registration No. 333-30180 Commission on December 30, 2014 Registration No. 811-05626 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 48 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. [X] (Check appropriate box or boxes) SEPARATE ACCOUNT B (Exact Name of Registrant) VOYA INSURANCE AND ANNUITY COMPANY (Name of Depositor) 1475 Dunwoody Drive West Chester, Pennsylvania 19380-1478 (Address of Depositor’s Principal Executive Offices) Depositor’s Telephone Number, including Area Code: (610) 425-3400 J. Neil McMurdie, Esq. Voya Insurance and Annuity Company One Orange Way, C2N, Windsor, CT 06095 860-580-2824 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [ x ] on December 30, 2014 pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post- effective amendment. Title of Securities Being Registered: Deferred Combination Variable and Fixed Annuity Contract PARTS A and B EXPLANATORY NOTE: The Prospectus and Statement of Additional Information, for Voya GoldenSelect Landmark dated May 1, 2014, is incorporated into Parts A and B, respectively, of this Post-Effective Amendment No. 48 by reference to the Registrant’s filing under Rule 497(c), as filed on May 1, 2014 and by Registrant’s filings under Rule 497(e) or Rule 485(b), as filed on May 2, 2014; May 8, 2014; July 21, 2014; August 27, 2014; September 2, 2014 and December 19, 2014 (File No. 333-30180). And the Prospectus and Statement of Additional Information, for Voya GoldenSelect Legends and for Wells Fargo Voya Landmark each dated December 12, 2014, are incorporated into Parts A and B, respectively, of this Post-Effective Amendment No. 48 by reference to the Registrant’s filing under Rule 497(c), as filed on December 15, 2014, and by Registrant’s filing under Rule 485(b), as filed on December 19, 2014 (File No. 333-30180). A supplement(s) dated December 30, 2014, to each Prospectus is included in Part A of this Post-Effective Amendment No. 48. This amendment does not otherwise delete, amend, or supercede any other information in the registration statement, as previously amended, including exhibits and undertakings. SUPPLEMENT Dated December 30, 2014 To the Current Prospectus For: Voya GoldenSelect Legends Voya GoldenSelect Generation Wells Fargo Voya Landmark Wells Fargo Voya Opportunities Issued by Voya Insurance and Annuity Company Through Its Separate Account B This supplement affects you only if you purchased the Minimum Guaranteed Income Benefit Rider with form number of IU-RA-1047(1/05). This supplement updates the prospectus for your variable annuity contract and describes a change to your living benefit rider and an offer we are making available for a limited time. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please contact your financial representative or contact us at 1-877-235-8564. Capitalized terms not defined in this supplement shall have the meaning given to them in your prospectus. ENHANCED ANNUITIZATION OFFER AND WAIVER OF WAITING PERIOD FOR ANNUITIZATION FOR CONTRACTS WITH THE MINIMUM GUARANTEED INCOME BENEFIT RIDER Overview. Voya Insurance and Annuity Company (the “Company”) is endorsing certain versions of the Minimum Guaranteed Income Benefit Rider with form number of IU-RA-1047(1/05) (the “MGIB Rider”) to (i) make an Enhanced Annuitization Offer (the “Enhancement Offer”) to eligible contract owners who purchased the MGIB Rider and who choose to annuitize under the MGIB Rider on May 15, 2015 (the “Special Exercise Date”) and (ii) waive the 10-year waiting period (the “Waiver”) for annuitization under the MGIB Rider for contract anniversaries occurring on or after July 15, 2015. As part of the Enhancement Offer, if you choose to annuitize ( i.e. , begin receiving income phase payments) under the MGIB Rider on the Special Exercise Date, we will increase the MGIB Benefit Base, which is used to determine income phase payments under the MGIB Rider, by 10%. This increased amount is known as the Enhanced MGIB Benefit Base. You are not required to accept the Enhancement Offer or annuitize under the Waiver, and you do not need to take any action if you do not want to accept the Enhancement Offer. The Enhancement Offer is an offer to enhance the benefit base used to determine annuity payments under the MGIB Rider. It is not an offer to enhance your Contract’s cash surrender value in exchange for surrendering your contract. Additional details regarding the Enhancement Offer and the Waiver are provided below. At this time we are limiting the Waiver and Enhancement Offer to contract owners who have purchased certain versions of the MGIB Rider. To see if you are eligible to participate, please see “How do I know if I am eligible for the Waiver or to participate in the Enhancement Offer” on page 4 of this supplement. For more information about the MGIB Rider, please see your prospectus. The Enhancement Offer and Waiver will not be appropriate for all contract owners and it may not be in your best interest to accept the Enhancement Offer or annuitize under the Waiver. By accepting the Enhancement Offer or Waiver, you are giving up the potential for your contract value and the MGIB Benefit Base to increase over time. You should carefully review this supplement and make sure you understand the terms of the Enhancement Offer and the Waiver prior to making a decision on whether or not to annuitize under the MGIB Rider. Your financial professional can help you understand whether the Enhancement Offer or Waiver would be appropriate for you. X.VIACMGIBA.14 Page 1 of 8 December 2014 How does the Enhancement Offer work? The Enhancement Offer is being made for a period no less than 30 days, which we call the Offer Window, during which you can choose to accept the Enhancement Offer and begin income phase payments on the Special Exercise Date. There is no fee associated with accepting the Enhancement Offer. If you choose to accept the Enhancement Offer, the MGIB Benefit Base will be increased by 10% to determine your Enhanced MGIB Benefit Base. The 10-year waiting period under the MGIB Rider will be waived for those that accept the Enhancement Offer. If you do not elect the Enhancement Offer, the waiting period will also be waived as of July 15, 2015 as further described below, however the Enhanced MGIB Benefit Base will no longer be available after the Offer Window. Enhanced MGIB Benefit Base . If you choose to accept the Enhancement Offer, we will calculate the MGIB Benefit Base on the Special Exercise Date in the same manner as described in your MGIB Rider and your prospectus (including applicable maximums on the MGIB Rollup Base). We will then multiply the MGIB Benefit Base by 110% to determine the Enhanced MGIB Benefit Base. We will then determine the MGIB annuity income by multiplying the Enhanced MGIB Benefit Base (adjusted for any Market Value Adjustment and premium taxes) by the MGIB income factors specified in your rider for the MGIB annuity option you selected, and then dividing by $1,000. Please note that, like the MGIB Benefit Base, the Enhanced MGIB Benefit Base is only a calculation used to determine MGIB annuity income. The Enhanced MGIB Benefit Base does not represent a contract value, nor does it guarantee performance of the subaccounts in which you are invested. It is also not used in determining the amount of the Contract’s cash surrender value or death benefit. If you do not choose to annuitize the MGIB Rider on the Special Exercise Date, the normal MGIB Benefit Base will apply if you later annuitize under the MGIB Rider. Appendix A to this supplement provides hypothetical examples of how the Enhanced MGIB Benefit Base may impact MGIB annuity income. In certain situations, including for example if your contract value is greater than the Enhanced MGIB Benefit Base, the Enhancement Offer will not provide a greater payment to you. How will I be notified about the Offer Window? You will receive a letter prior to the beginning of the Offer Window which specifies the Offer Window. The letter will also provide your current Accumulation Value, your estimated MGIB Benefit Base and your estimated Enhanced MGIB Benefit Base that will be used to calculate your income phase payments should you choose to accept the Enhancement Offer. Because your MGIB Benefit Base may fluctuate, we will not know the actual Enhanced MGIB Benefit Base until we calculate it on the Special Exercise Date. However, the Enhanced MGIB Benefit Base on the Special Election Date will be equal to or higher than the estimated Enhanced MGIB Benefit Base shown in the letter, although any withdrawals taken or reallocations to Special Funds prior to the start of the annuity payments may affect the payment amount. If you choose to accept the Enhancement Offer, you will receive an endorsement to your Contract which will provide for the Enhanced MGIB Benefit Base. How does the Waiver work? The MGIB Date is the date you begin receiving income phase payments under the MGIB Rider. If you purchased the MGIB Rider on the contract date or added the MGIB Rider within 30 days following the contract date, the earliest MGIB Date is the contract anniversary on or after the tenth contract anniversary. If you added the MGIB Rider at any other time, the earliest MGIB Date is the contract anniversary occurring at least 10 years after the date when you added the MGIB Rider. We will begin waiving these 10-year waiting periods beginning on July 15, 2015. You will be able to annuitize under the MGIB Rider during any upcoming contract anniversary on or after that date, however the enhanced value to the MGIB Benefit Base that is part of this Enhancement Offer will no longer be available . You will receive an endorsement to your Contract prior to July 15, 2015 providing for the Waiver. X.VIACMGIBA.14 Page 2 of 8 December 2014 Who should I contact if I wish to accept the Enhancement Offer or the Waiver? To accept the Enhancement Offer, you may complete the form included with your offer letter or contact us at (877) 235- 8564 at any time during the Offer Window. You may annuitize pursuant to the Waiver by contacting us at (877) 235-8564 any time prior to the contract anniversary on which you wish to annuitize under the MGIB Rider. What MGIB annuity options are available if I accept the Enhancement Offer or annuitize pursuant to the Waiver? If you choose to accept the Enhancement Offer or choose to annuitize under the MGIB Rider pursuant to the Waiver or at a later date, you may choose from any of the MGIB annuity options available under the MGIB Rider. You should consider all of your options prior to accepting the Enhancement Offer and discuss your personal situation with your financial adviser. Will I incur Surrender Charges or be subject to a Market Value Adjustment (MVA) if I accept the Enhancement Offer or annuitize pursuant to the Waiver? We will waive surrender charges if you accept the Enhancement Offer and begin income phase payments on the Special Exercise Date. If the surrender charge period on your Contract has not expired, you will be subject to applicable surrender charges if you choose to annuitize under your Contract or under the MGIB Rider on a date other than the Special Exercise Date, including if you annuitize pursuant to the Waiver. The surrender charge schedule is described in your prospectus and in your Contract. If you are invested in a Fixed Interest Allocation, and the date you choose to begin income phase payments (including the Special Exercise Date) does not end on or within 30 days of the end of the guaranteed interest period, you will be subject to a positive or negative Market Value Adjustment. A Market Value Adjustment may be positive, negative or result in no change. In general, if interest rates have risen during the guaranteed interest period the Market Value Adjustment may be negative and reduce your contract value. On the other hand, if interest rates have fallen, it is more likely that you will receive a positive Market Value Adjustment that increases your contract value. For Additional information, please see the heading “Market Value Adjustment” in the Fixed Account II appendix of your prospectus. We cannot provide advice on whether you should accept the Enhancement Offer or Waiver and incur such charges and adjustments. You should discuss with your financial adviser whether in your individual situation, the value of the Enhancement Offer or Waiver after incurring applicable MVA or surrender charges, if any, outweighs the value of waiting to annuitize at a time when such charges and adjustments would not apply. What does it mean to annuitize under the MGIB Rider, and what will happen to my Death Benefit? If you fully annuitize under the MGIB Rider pursuant to the Enhancement Offer or the Waiver, your MGIB Rider will terminate and you will enter the income phase of your Contract. This means you will no longer be able to contribute premium payments to the Contract or potentially grow your contract value or MGIB Benefit Base and you also will no longer be invested in any subaccounts. Once you have chosen to annuitize it cannot be undone. Annuitizing pursuant to the Waiver and/or accepting the Enhancement Offer will have the same impact on any death benefits as annuitizing under the Contract or the MGIB Rider at any other time. Upon full annuitization, the death benefit under your Contract as well as any death benefit rider you purchased with your Contract will terminate. If any contract owner or the annuitant dies after the income phase begins, we will pay the beneficiary any certain benefit remaining under the annuity in effect at the time. For more information regarding your death benefit, please see the “Death Benefit Choices” section of your prospectus. You should consider whether annuitizing under the MGIB Rider is more important to you than retaining the Contract death benefit or any death benefit rider you purchased with your Contract. X.VIACMGIBA.14 Page 3 of 8 December 2014 Do I need to annuitize the entire MGIB Benefit Base to participate in the Enhancement Offer or annuitize pursuant to the Waiver? No, the MGIB Rider allows you to apply up to 50% of the MGIB Benefit Base to one of the MGIB annuity options available under the MGIB Rider one time during the life of your Contract. If you elect the Enhancement Offer, you may elect to do this on the Special Exercise Date. Any portion of the MGIB Benefit Base annuitized on the Special Exercise Date will receive the 10% increase, however any portion of the MGIB Benefit Base not annuitized on the Special Exercise Date will not receive this increase. Your contract value and death benefit will be reduced on a pro-rata basis based on the portion of the MGIB Benefit Base annuitized prior to adding the 10% increase. As described above, surrender charges may apply if you annuitize a portion of the MGIB Benefit Base on a date other than the Special Election Date. Choosing to annuitize only a portion of the MGIB Benefit Base will not impact your ability to make additional premium payments, see “Purchase and Availability of the Contract” in the “The Annuity Contract” section of your prospectus. For information about the taxation of annuity payments, including partial annuitizations, please see “Taxation of Annuity Payments” in the “Federal Tax Considerations” section of your prospectus. Please consult your tax adviser before annuitizing only a portion of the MGIB Benefit Base, as the taxation of this election is uncertain. Why is the Company providing the Waiver and making the Enhancement Offer? The Company believes that the Enhancement Offer may be beneficial to our contract owners who would like to take advantage of the opportunity to annuitize under the MGIB Rider prior to the end of the 10-year waiting period and receive a higher level of income phase payments due to the Enhanced MGIB Benefit Base. We also believe that the Waiver may be beneficial to our contract owners who would like to annuitize under the MGIB Rider at some point prior to the expiration of the rider’s 10-year waiting period. The Company is taking steps, such as providing the Waiver and making the Enhancement Offer, to reduce the Company’s risks associated with a block of variable annuity contracts that are no longer offered for sale. Providing guarantees under the MGIB Rider may be costly to the Company, particularly during periods of extended low interest rates, declining equity markets as well as high volatility in either equity markets or interest rates. If you accept the Enhancement Offer or annuitize under the Waiver, the costs incurred by the Company to provide the MGIB Rider may be reduced. How do I know if I am eligible for the Waiver or to participate in the Enhancement Offer? At this time we are making the Waiver and the Enhancement Offer available to contract owners who have purchased certain versions of the MGIB Rider with a form number of IU-RA-1047(1/05). We may make the Waiver and/or the Enhancement Offer available for MGIB Riders with different form numbers and/or different states in the future. Eligible contract owners will receive a prospectus supplement, as well as the letter and endorsements described above. What happens if I don’t take any action? If you take no action, the Enhancement Offer will expire at the end of the Offer Window. The Waiver will remain available to you. What are some factors I should consider in deciding whether to annuitize pursuant to the Waiver or accept the Enhancement Offer? We urge you to carefully review this prospectus supplement and discuss the Waiver and the Enhancement Offer with your financial professional and tax adviser prior to making a decision to annuitize under the MGIB Rider. Once you have chosen to annuitize it cannot be undone. In deciding whether to annuitize pursuant to our Enhancement Offer or Waiver, you should consider all factors relevant to your personal situation. Some of the factors you may wish to consider are: · We determine the highest amount of income that will be available to you after taking into account your contract value applied to current income factors, your contract value applied to the Contract’s guaranteed income factors, and the MGIB Benefit Base applied to the MGIB rider income factors. Because the MGIB Rider income factors are generally more conservative than X.VIACMGIBA.14 Page 4 of 8 December 2014 the Contract income factors, the level of lifetime income that it guarantees may be less than the level that might be provided by the application of your contract value to the Contract’s applicable annuity factors . If your contract value exceeds the MGIB Benefit Base or Enhanced MGIB Benefit Base at time of annuitization, the Contract will always produce greater income than the MGIB rider. · The current value of your contract value, your MGIB Benefit Base, and the value of the Contract’s death benefit, as well as the extent to which you believe these values may continue to grow if you defer annuitization until a later date (in particular, you should take into account the roll-up and ratchet features of your MGIB Rider, which may operate to increase your MGIB Benefit Base). · Your desired level of income payments and the period you will receive such income payments should be considered when choosing an income option. Period certain options may result in a higher dollar amount per payment, but it is important to note that payments will stop at the end of the period certain. For example, under a “20 Years Period Certain” annuity option, all payments will stop after 20 years. If you desire income for your lifetime, you should consider the life contingent payout options. Appendix B to this supplement provides hypothetical examples of the potential differences in annual payments and total benefits that may be paid under different MGIB annuity options. · Whether it is important for you to leave a death benefit to your beneficiaries. · The fact that the longer you wait to annuitize, the greater the potential for higher income phase payments if your contract value and/or MGIB Benefit Base increases. Additionally, for life contingent annuitization options, the longer you wait to annuitize the larger the income factor used to determine your annuity income will be (which means higher income phase payments) regardless of whether you annuitize under your MGIB Rider or under the Contract. · Whether your need for MGIB income is more important to you than the ability to make withdrawals of contract value from your Contract or to surrender or exchange your Contract at a later date (and the tax consequences of annuitization, withdrawal, and surrender). · Whether your need for MGIB income is more important to you than the tax deferral provided during the accumulation phase of the Contract. · Whether the value of the Enhancement Offer or Waiver after incurring applicable MVA or surrender charges, if any, outweighs the value of waiting to annuitize at a time when such charges and adjustments would not apply. · The tax impact of accepting the Enhancement Offer or annuitizing under the Waiver, particularly if your Contract is an IRA and you are or may be subject to required minimum distributions under the Internal Revenue Code. · With respect specifically to the Enhancement Offer: o If your contract value is greater than your Enhanced MGIB, accepting the Enhancement Offer would not provide any additional benefit to you. o If the increased MGIB annuity income that you will receive due to the Enhanced MGIB Benefit Base and the ability to begin receiving annuity income now is more valuable to you than continuing your Contract’s accumulation phase and the potential for growth of your contract value, MGIB Benefit Base, and death benefit. o How the MGIB annuity options compare to the annuity options of the Contract’s cash surrender value otherwise available under the Contract as described in your prospectus under the heading “The Annuity Options”. We cannot provide you with advice as to how to consider these factors and how they may affect you personally, nor can we provide advice regarding any potential future increases or decreases of either your contract value or the value of any living benefit or death benefit. Please discuss with your financial professional whether the Enhancement Offer or Waiver is suitable for you based on your particular circumstances. X.VIACMGIBA.14 Page 5 of 8 December 2014 What else do I need to know? We reserve the right to terminate or modify the Enhancement Offer at any time prior to our receipt of your acceptance, and to reject any request to accept the Enhancement Offer. In addition, we reserve the right to offer different and more or less favorable terms to you or other contract owners in the future if we choose to make new or different offers available. By accepting the Enhancement Offer or annuitizing pursuant to the Waiver you may not be able to participate in such future offers. You should discuss these offers with your financial representative to determine whether accepting the Enhancement Offer or annuitizing pursuant to the Waiver is suitable for you given your unique financial position and future financial, retirement, and insurance needs. You should not annuitize under the MGIB Rider unless you determine, after consulting with your financial representative, that doing so is more beneficial to your needs than continuing to maintain your Contract and/or annuitizing under the Contract or under the MGIB Rider at a later date. You should discuss the tax impact of accepting the Enhancement Offer or annuitizing under the Waiver with your tax adviser, particularly if your Contract is an IRA and you are or may be subject to required minimum distributions under the Internal Revenue Code . You may want to discuss these offers with the beneficiaries named in your Contract to determine whether you need the death benefit protection provided under the Contract. We will not compensate your financial professional based on whether or not you annuitize under the MGIB Rider pursuant to the Waiver or our Enhancement Offer, however if your financial professional is currently receiving ongoing selling compensation, they will no longer receive such compensation if you annuitize your contract. Accordingly, your financial professional may have an incentive to recommend whether or not you should annuitize under the Waiver or accept the Enhancement Offer. For example, by not annuitizing at this time, your contract value may continue to grow and the commissions paid to your financial professional or firm may continue and/or increase. In addition, if you do not annuitize and later choose to exchange your Contract for another product, your financial professional may receive compensation in connection with such exchange. For more information regarding the compensation we may pay to your financial professional, please see your prospectus under the heading “Selling the Contract”. X.VIACMGIBA.14 Page 6 of 8 December 2014 APPENDIX A Hypothetical Examples of How the Enhanced MGIB Benefit Base may Impact MGIB Annuity Income Example 1: Enhanced MGIB Benefit Base is significantly larger than Contract Value. Enhanced MGIB Benefit Base produces a larger income payment than Contract Value Contract with MGIB Contract with MGIB Rider and Age Rider Enhanced MGIB Benefit Base 65 Contract Value $170,000 $170,000 MGIB Benefit Base $200,000 Enhanced MGIB Benefit Base $220,000 Contract Annuity Factor 4.69 4.69 MGIB Annuity Factor 4.43 4.43 Contractual Monthly Income $797 $797 MGIB Monthly Income $886 $975 Actual Monthly Income $886 $975 Example 2: Enhanced MGIB Benefit Base is larger than the Contract Value. Enhanced MGIB Benefit Base produces a larger income payment than Contract Value even though the MGIB Benefit Base produced a smaller income payment than the Contract Value Contract with MGIB Contract with MGIB Rider and Age Rider Enhanced MGIB Benefit Base 65 Contract Value $200,000 $200,000 MGIB Benefit Base $200,000 Enhanced MGIB Benefit Base $220,000 Contract Annuity Factor 4.69 4.69 MGIB Annuity Factor 4.43 4.43 Contractual Monthly Income $938 $938 MGIB Monthly Income $886 $975 Actual Monthly Income $938 $975 Example 3: Enhanced MGIB Benefit Base is slightly larger than Contract Value. However, the Contract Value produces a larger income payment than the Enhanced MGIB Benefit Base Contract with MGIB Contract with MGIB Rider and Age Rider Enhanced MGIB Benefit Base 65 Contract Value $210,000 $210,000 MGIB Benefit Base $200,000 Enhanced MGIB Benefit Base $220,000 Contract Annuity Factor 4.69 4.69 MGIB Annuity Factor 4.43 4.43 Monthly Income $985 $985 MGIB Monthly Income $886 $975 Actual Monthly Income $985 $985 All Values are hypothetical and reflect a Life with 10 Year Period Certain annuitization option. X.VIACMGIBA.14 Page 7 of 8 December 2014 APPENDIX B Hypothetical Examples of Annuitization Payments for Different MGIB Annuitization Options The examples below demonstrate the potential differences in annual benefit payments based on a hypothetical annuitization of a $100,000 Enhanced MGIB Benefit Base. Example 1: Annual benefit payments are shown below based upon annuitization at 65. If the 20-years Period Certain only option is elected, after 20 years, no additional payments will be made. Life with 20 Years Life with 10 20 Years Certain Certain Years Certain Annual Enhanced Benefit Payment $4,512 $4,824 $5,772 Payments in year 11 $4,512 $4,824 1 $5,772 Payments in year 21 $4,512 1 $4,824 1 $0 Example 2: Annual benefit payments are shown below based upon annuitization at 70. If the 20-years Period Certain only option is elected, after 20 years, no additional payments will be made. Life with 20 Years Life with 10 20 Years Certain Certain Years Certain Annual Enhanced Benefit Payment $5,196 $6,228 $5,772 Payments in year 11 $5,196 $6,228 1 $5,772 Payments in year 21 $5,196 1 $6,228 1 $0 Example 3: Annual benefit payments are shown below based upon annuitization at 75. If the 20-years Period Certain only option is elected, after 20 years, no additional payments will be made. Life with 20 Years Life with 10 20 Years Certain Certain Years Certain Annual Enhanced Benefit Payment $5,412 $6,756 $5,772 Payments in year 11 $5,412 $6,756 1 $5,772 Payments in year 21 $5,412 1 $6,756 1 $0 1 If annuitant is alive. X.VIACMGIBA.14 Page 8 of 8 December 2014 SUPPLEMENT Dated December 30, 2014 To the Current Prospectus For: Voya Architect Variable Annuity Voya GoldenSelect Landmark Voya GoldenSelect Opportunities Voya GoldenSelect Legends Voya GoldenSelect ESII Voya GoldenSelect Premium Plus Voya GoldenSelect Generations Issued by Voya Insurance and Annuity Company Through Its Separate Account B This supplement affects you only if you purchased the Minimum Guaranteed Income Benefit Rider with form number of IU-RA-1047(08/06) in a state that has approved the Enhancement Offer and Waiver described herein. This supplement updates the prospectus for your variable annuity contract and describes a change to your living benefit rider and an offer we are making available for a limited time. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please contact your financial representative or contact us at 1-877-235-8564. Capitalized terms not defined in this supplement shall have the meaning given to them in your prospectus. ENHANCED ANNUITIZATION OFFER AND WAIVER OF WAITING PERIOD FOR ANNUITIZATION FOR CONTRACTS WITH THE MINIMUM GUARANTEED INCOME BENEFIT RIDER Overview. Voya Insurance and Annuity Company (the “Company”) is endorsing certain versions of the Minimum Guaranteed Income Benefit Rider with form number of IU-RA-1047(08/06) (the “MGIB Rider”) to (i) make an Enhanced Annuitization Offer (the “Enhancement Offer”) to eligible contract owners who purchased the MGIB Rider and who choose to annuitize under the MGIB Rider on May 15, 2015 (the “Special Exercise Date”) and (ii) waive the 10-year waiting period (the “Waiver”) for annuitization under the MGIB Rider for contract anniversaries occurring on or after July 15, 2015. As part of the Enhancement Offer, if you choose to annuitize ( i.e. , begin receiving income phase payments) under the MGIB Rider on the Special Exercise Date, we will increase the MGIB Benefit Base, which is used to determine income phase payments under the MGIB Rider, by 5%. This increased amount is known as the Enhanced MGIB Benefit Base. You are not required to accept the Enhancement Offer or annuitize under the Waiver, and you do not need to take any action if you do not want to accept the Enhancement Offer. The Enhancement Offer is an offer to enhance the benefit base used to determine annuity payments under the MGIB Rider. It is not an offer to enhance your Contract’s cash surrender value in exchange for surrendering your contract. Additional details regarding the Enhancement Offer and the Waiver are provided below. At this time we are limiting the Waiver and Enhancement Offer to contract owners who have purchased certain versions of the MGIB Rider. To see if you are eligible to participate, please see “How do I know if I am eligible for the Waiver or to participate in the Enhancement Offer” on page 4 of this supplement. For more information about the MGIB Rider, please see your prospectus. The Enhancement Offer and Waiver will not be appropriate for all contract owners and it may not be in your best interest to accept the Enhancement Offer or annuitize under the Waiver. By accepting the Enhancement Offer or Waiver, you are giving up the potential for your contract value and the MGIB Benefit Base to increase over time. You should carefully review this supplement and make sure you understand the terms of the Enhancement Offer and the Waiver prior to making a decision on whether or not to annuitize under the MGIB Rider. Your financial professional can help you understand whether the Enhancement Offer or Waiver would be appropriate for you. X.VIACMGIBC-14 Page 1 of 8 December 2014 How does the Enhancement Offer work? The Enhancement Offer is being made for a period no less than 30 days, which we call the Offer Window, during which you can choose to accept the Enhancement Offer and begin income phase payments on the Special Exercise Date. There is no fee associated with accepting the Enhancement Offer. If you choose to accept the Enhancement Offer, the MGIB Benefit Base will be increased by 5% to determine your Enhanced MGIB Benefit Base. The 10-year waiting period under the MGIB Rider will be waived for those that accept the Enhancement Offer. If you do not elect the Enhancement Offer, the waiting period will also be waived as of July 15, 2015 as further described below, however the Enhanced MGIB Benefit Base will no longer be available after the Offer Window. Enhanced MGIB Benefit Base . If you choose to accept the Enhancement Offer, we will calculate the MGIB Benefit Base on the Special Exercise Date in the same manner as described in your MGIB Rider and your prospectus (including applicable maximums on the MGIB Rollup Base). We will then multiply the MGIB Benefit Base by 105% to determine the Enhanced MGIB Benefit Base. We will then determine the MGIB annuity income by multiplying the Enhanced MGIB Benefit Base (adjusted for any Market Value Adjustment and premium taxes) by the MGIB income factors specified in your rider for the MGIB annuity option you selected, and then dividing by $1,000. Please note that, like the MGIB Benefit Base, the Enhanced MGIB Benefit Base is only a calculation used to determine MGIB annuity income. The Enhanced MGIB Benefit Base does not represent a contract value, nor does it guarantee performance of the subaccounts in which you are invested. It is also not used in determining the amount of the Contract’s cash surrender value or death benefit. If you do not choose to annuitize the MGIB Rider on the Special Exercise Date, the normal MGIB Benefit Base will apply if you later annuitize under the MGIB Rider. Appendix A to this supplement provides hypothetical examples of how the Enhanced MGIB Benefit Base may impact MGIB annuity income. In certain situations, including for example if your contract value is greater than the Enhanced MGIB Benefit Base, the Enhancement Offer will not provide a greater payment to you. How will I be notified about the Offer Window? You will receive a letter prior to the beginning of the Offer Window which specifies the Offer Window. The letter will also provide your current Accumulation Value, your estimated MGIB Benefit Base and your estimated Enhanced MGIB Benefit Base that will be used to calculate your income phase payments should you choose to accept the Enhancement Offer. Because your MGIB Benefit Base may fluctuate, we will not know the actual Enhanced MGIB Benefit Base until we calculate it on the Special Exercise Date. However, the Enhanced MGIB Benefit Base on the Special Election Date will be equal to or higher than the estimated Enhanced MGIB Benefit Base shown in the letter, although any withdrawals taken or reallocations to Special Funds prior to the start of the annuity payments may affect the payment amount. If you choose to accept the Enhancement Offer, you will receive an endorsement to your Contract which will provide for the Enhanced MGIB Benefit Base. How does the Waiver work? The MGIB Date is the date you begin receiving income phase payments under the MGIB Rider. If you purchased the MGIB Rider on the contract date or added the MGIB Rider within 30 days following the contract date, the earliest MGIB Date is the contract anniversary on or after the tenth contract anniversary. If you added the MGIB Rider at any other time, the earliest MGIB Date is the contract anniversary occurring at least 10 years after the date when you added the MGIB Rider. We will begin waiving these 10-year waiting periods beginning on July 15, 2015. You will be able to annuitize under the MGIB Rider during any upcoming contract anniversary on or after that date, however the enhanced value to the MGIB Benefit Base that is part of this Enhancement Offer will no longer be available . You will receive an endorsement to your Contract prior to July 15, 2015 providing for the Waiver. X.VIACMGIBC-14 Page 2 of 8 December 2014 Who should I contact if I wish to accept the Enhancement Offer or the Waiver? To accept the Enhancement Offer, you may complete the form included with your offer letter or contact us at (877) 235- 8564 at any time during the Offer Window. You may annuitize pursuant to the Waiver by contacting us at (877) 235-8564 any time prior to the contract anniversary on which you wish to annuitize under the MGIB Rider. What MGIB annuity options are available if I accept the Enhancement Offer or annuitize pursuant to the Waiver? If you choose to accept the Enhancement Offer or choose to annuitize under the MGIB Rider pursuant to the Waiver or at a later date, you may choose from any of the MGIB annuity options available under the MGIB Rider. You should consider all of your options prior to accepting the Enhancement Offer and discuss your personal situation with your financial adviser. Will I incur Surrender Charges or be subject to a Market Value Adjustment (MVA) if I accept the Enhancement Offer or annuitize pursuant to the Waiver? We will waive surrender charges if you accept the Enhancement Offer and begin income phase payments on the Special Exercise Date. If the surrender charge period on your Contract has not expired, you will be subject to applicable surrender charges if you choose to annuitize under your Contract or under the MGIB Rider on a date other than the Special Exercise Date, including if you annuitize pursuant to the Waiver. The surrender charge schedule is described in your prospectus and in your Contract. If you are invested in a Fixed Interest Allocation, and the date you choose to begin income phase payments (including the Special Exercise Date) does not end on or within 30 days of the end of the guaranteed interest period, you will be subject to a positive or negative Market Value Adjustment. A Market Value Adjustment may be positive, negative or result in no change. In general, if interest rates have risen during the guaranteed interest period the Market Value Adjustment may be negative and reduce your contract value. On the other hand, if interest rates have fallen, it is more likely that you will receive a positive Market Value Adjustment that increases your contract value. For Additional information, please see the heading “Market Value Adjustment” in the Fixed Account II appendix of your prospectus. We cannot provide advice on whether you should accept the Enhancement Offer or Waiver and incur such charges and adjustments. You should discuss with your financial adviser whether in your individual situation, the value of the Enhancement Offer or Waiver after incurring applicable MVA or surrender charges, if any, outweighs the value of waiting to annuitize at a time when such charges and adjustments would not apply. What does it mean to annuitize under the MGIB Rider, and what will happen to my Death Benefit? If you fully annuitize under the MGIB Rider pursuant to the Enhancement Offer or the Waiver, your MGIB Rider will terminate and you will enter the income phase of your Contract. This means you will no longer be able to contribute premium payments to the Contract or potentially grow your contract value or MGIB Benefit Base and you also will no longer be invested in any subaccounts. Once you have chosen to annuitize it cannot be undone. Annuitizing pursuant to the Waiver and/or accepting the Enhancement Offer will have the same impact on any death benefits as annuitizing under the Contract or the MGIB Rider at any other time. Upon full annuitization, the death benefit under your Contract as well as any death benefit rider you purchased with your Contract will terminate. If any contract owner or the annuitant dies after the income phase begins, we will pay the beneficiary any certain benefit remaining under the annuity in effect at the time. For more information regarding your death benefit, please see the “Death Benefit Choices” section of your prospectus. You should consider whether annuitizing under the MGIB Rider is more important to you than retaining the Contract death benefit or any death benefit rider you purchased with your Contract. X.VIACMGIBC-14 Page 3 of 8 December 2014 Do I need to annuitize the entire MGIB Benefit Base to participate in the Enhancement Offer or annuitize pursuant to the Waiver? No, the MGIB Rider allows you to apply up to 50% of the MGIB Benefit Base to one of the MGIB annuity options available under the MGIB Rider one time during the life of your Contract. If you elect the Enhancement Offer, you may elect to do this on the Special Exercise Date. Any portion of the MGIB Benefit Base annuitized on the Special Exercise Date will receive the 5% increase, however any portion of the MGIB Benefit Base not annuitized on the Special Exercise Date will not receive this increase. Your contract value and death benefit will be reduced on a pro-rata basis based on the portion of the MGIB Benefit Base annuitized prior to adding the 5% increase. As described above, surrender charges may apply if you annuitize a portion of the MGIB Benefit Base on a date other than the Special Election Date. Choosing to annuitize only a portion of the MGIB Benefit Base will not impact your ability to make additional premium payments, see “Purchase and Availability of the Contract” in the “The Annuity Contract” section of your prospectus. For information about the taxation of annuity payments, including partial annuitizations, please see “Taxation of Annuity Payments” in the “Federal Tax Considerations” section of your prospectus. Please consult your tax adviser before annuitizing only a portion of the MGIB Benefit Base, as the taxation of this election is uncertain. Why is the Company providing the Waiver and making the Enhancement Offer? The Company believes that the Enhancement Offer may be beneficial to our contract owners who would like to take advantage of the opportunity to annuitize under the MGIB Rider prior to the end of the 10-year waiting period and receive a higher level of income phase payments due to the Enhanced MGIB Benefit Base. We also believe that the Waiver may be beneficial to our contract owners who would like to annuitize under the MGIB Rider at some point prior to the expiration of the rider’s 10-year waiting period. The Company is taking steps, such as providing the Waiver and making the Enhancement Offer, to reduce the Company’s risks associated with a block of variable annuity contracts that are no longer offered for sale. Providing guarantees under the MGIB Rider may be costly to the Company, particularly during periods of extended low interest rates, declining equity markets as well as high volatility in either equity markets or interest rates. If you accept the Enhancement Offer or annuitize under the Waiver, the costs incurred by the Company to provide the MGIB Rider may be reduced. How do I know if I am eligible for the Waiver or to participate in the Enhancement Offer? At this time we are making the Waiver and the Enhancement Offer available to contract owners who have purchased certain versions of the MGIB Rider with a form number of IU-RA-1047(08/06), except for Contracts in states that have not approved the endorsement that provides the Enhanced MGIB Benefit Base and Waiver. Please contact us at 1-877-235-8564 to see if the endorsement is approved in your state. We may make the Waiver and/or the Enhancement Offer available for MGIB Riders with different form numbers and/or different states in the future. Eligible contract owners will receive a prospectus supplement, as well as the letter and endorsements described above. What happens if I don’t take any action? If you take no action, the Enhancement Offer will expire at the end of the Offer Window. The Waiver will remain available to you. What are some factors I should consider in deciding whether to annuitize pursuant to the Waiver or accept the Enhancement Offer? We urge you to carefully review this prospectus supplement and discuss the Waiver and the Enhancement Offer with your financial professional and tax adviser prior to making a decision to annuitize under the MGIB Rider. Once you have chosen to annuitize it cannot be undone. In deciding whether to annuitize pursuant to our Enhancement Offer or Waiver, you should consider all factors relevant to your personal situation. Some of the factors you may wish to consider are: X.VIACMGIBC-14 Page 4 of 8 December 2014 · We determine the highest amount of income that will be available to you after taking into account your contract value applied to current income factors, your contract value applied to the Contract’s guaranteed income factors, and the MGIB Benefit Base applied to the MGIB rider income factors. Because the MGIB Rider income factors are generally more conservative than the Contract income factors, the level of lifetime income that it guarantees may be less than the level that might be provided by the application of your contract value to the Contract’s applicable annuity factors . If your contract value exceeds the MGIB Benefit Base or Enhanced MGIB Benefit Base at time of annuitization, the Contract will always produce greater income than the MGIB rider. · The current value of your contract value, your MGIB Benefit Base, and the value of the Contract’s death benefit, as well as the extent to which you believe these values may continue to grow if you defer annuitization until a later date (in particular, you should take into account the roll-up and ratchet features of your MGIB Rider, which may operate to increase your MGIB Benefit Base). · Your desired level of income payments and the period you will receive such income payments should be considered when choosing an income option. Period certain options may result in a higher dollar amount per payment, but it is important to note that payments will stop at the end of the period certain. For example, under a “20 Years Period Certain” annuity option, all payments will stop after 20 years. If you desire income for your lifetime, you should consider the life contingent payout options. Appendix B to this supplement provides hypothetical examples of the potential differences in annual payments and total benefits that may be paid under different MGIB annuity options. · Whether it is important for you to leave a death benefit to your beneficiaries. · The fact that the longer you wait to annuitize, the greater the potential for higher income phase payments if your contract value and/or MGIB Benefit Base increases. Additionally, for life contingent annuitization options, the longer you wait to annuitize the larger the income factor used to determine your annuity income will be (which means higher income phase payments) regardless of whether you annuitize under your MGIB Rider or under the Contract. · Whether your need for MGIB income is more important to you than the ability to make withdrawals of contract value from your Contract or to surrender or exchange your Contract at a later date (and the tax consequences of annuitization, withdrawal, and surrender). · Whether your need for MGIB income is more important to you than the tax deferral provided during the accumulation phase of the Contract. · Whether the value of the Enhancement Offer or Waiver after incurring applicable MVA or surrender charges, if any, outweighs the value of waiting to annuitize at a time when such charges and adjustments would not apply. · The tax impact of accepting the Enhancement Offer or annuitizing under the Waiver, particularly if your Contract is an IRA and you are or may be subject to required minimum distributions under the Internal Revenue Code. · With respect specifically to the Enhancement Offer: o If your contract value is greater than your Enhanced MGIB, accepting the Enhancement Offer would not provide any additional benefit to you. o If the increased MGIB annuity income that you will receive due to the Enhanced MGIB Benefit Base and the ability to begin receiving annuity income now is more valuable to you than continuing your Contract’s accumulation phase and the potential for growth of your contract value, MGIB Benefit Base, and death benefit. o How the MGIB annuity options compare to the annuity options of the Contract’s cash surrender value otherwise available under the Contract as described in your prospectus under the heading “The Annuity Options”. X.VIACMGIBC-14 Page 5 of 8 December 2014 We cannot provide you with advice as to how to consider these factors and how they may affect you personally, nor can we provide advice regarding any potential future increases or decreases of either your contract value or the value of any living benefit or death benefit. Please discuss with your financial professional whether the Enhancement Offer or Waiver is suitable for you based on your particular circumstances. What else do I need to know? We reserve the right to terminate or modify the Enhancement Offer at any time prior to our receipt of your acceptance, and to reject any request to accept the Enhancement Offer. In addition, we reserve the right to offer different and more or less favorable terms to you or other contract owners in the future if we choose to make new or different offers available. By accepting the Enhancement Offer or annuitizing pursuant to the Waiver you may not be able to participate in such future offers. You should discuss these offers with your financial representative to determine whether accepting the Enhancement Offer or annuitizing pursuant to the Waiver is suitable for you given your unique financial position and future financial, retirement, and insurance needs. You should not annuitize under the MGIB Rider unless you determine, after consulting with your financial representative, that doing so is more beneficial to your needs than continuing to maintain your Contract and/or annuitizing under the Contract or under the MGIB Rider at a later date. You should discuss the tax impact of accepting the Enhancement Offer or annuitizing under the Waiver with your tax adviser, particularly if your Contract is an IRA and you are or may be subject to required minimum distributions under the Internal Revenue Code . You may want to discuss these offers with the beneficiaries named in your Contract to determine whether you need the death benefit protection provided under the Contract. We will not compensate your financial professional based on whether or not you annuitize under the MGIB Rider pursuant to the Waiver or our Enhancement Offer, however if your financial professional is currently receiving ongoing selling compensation, they will no longer receive such compensation if you annuitize your contract. Accordingly, your financial professional may have an incentive to recommend whether or not you should annuitize under the Waiver or accept the Enhancement Offer. For example, by not annuitizing at this time, your contract value may continue to grow and the commissions paid to your financial professional or firm may continue and/or increase. In addition, if you do not annuitize and later choose to exchange your Contract for another product, your financial professional may receive compensation in connection with such exchange. For more information regarding the compensation we may pay to your financial professional, please see your prospectus under the heading “Selling the Contract”. X.VIACMGIBC-14 Page 6 of 8 December 2014 APPENDIX A Hypothetical Examples of How the Enhanced MGIB Benefit Base may Impact MGIB Annuity Income Example 1: Enhanced MGIB Benefit Base is significantly larger than Contract Value. Enhanced MGIB Benefit Base produces a larger income payment than Contract Value Contract with MGIB Contract with MGIB Rider and Age Rider Enhanced MGIB Benefit Base 65 Contract Value $170,000 $170,000 MGIB Benefit Base $200,000 Enhanced MGIB Benefit Base $210,000 Contract Annuity Factor 4.69 4.69 MGIB Annuity Factor 4.43 4.43 Contractual Monthly Income $797 $797 MGIB Monthly Income $886 $931 Actual Monthly Income $886 $931 Example 2: Enhanced MGIB Benefit Base is larger than the Contract Value. Enhanced MGIB Benefit Base produces a larger income payment than Contract Value even though the MGIB Benefit Base produced a smaller income payment than the Contract Value Contract with MGIB Contract with MGIB Rider and Age Rider Enhanced MGIB Benefit Base 65 Contract Value $195,000 $195,000 MGIB Benefit Base $200,000 Enhanced MGIB Benefit Base $210,000 Contract Annuity Factor 4.69 4.69 MGIB Annuity Factor 4.43 4.43 Contractual Monthly Income $914 $914 MGIB Monthly Income $886 $931 Actual Monthly Income $914 $931 Example 3: Enhanced MGIB Benefit Base is slightly larger than Contract Value. However, the Contract Value produces a larger income payment than the Enhanced MGIB Benefit Base Contract with MGIB Contract with MGIB Rider and Age Rider Enhanced MGIB Benefit Base 65 Contract Value $200,000 $200,000 MGIB Benefit Base $200,000 Enhanced MGIB Benefit Base $210,000 Contract Annuity Factor 4.69 4.69 MGIB Annuity Factor 4.43 4.43 Monthly Income $938 $938 MGIB Monthly Income $886 $931 Actual Monthly Income $938 $938 All Values are hypothetical and reflect a Life with 10 Year Period Certain annuitization option. X.VIACMGIBC-14 Page 7 of 8 December 2014 APPENDIX B Hypothetical Examples of Annuitization Payments for Different MGIB Annuitization Options The examples below demonstrate the potential differences in annual benefit payments based on a hypothetical annuitization of a $100,000 Enhanced MGIB Benefit Base. Example 1: Annual benefit payments are shown below based upon annuitization at 65. If the 20-years Period Certain only option is elected, after 20 years, no additional payments will be made. Life with 20 Years Life with 10 20 Years Certain Certain Years Certain Annual Enhanced Benefit Payment $4,512 $4,824 $5,772 Payments in year 11 $4,512 $4,824 1 $5,772 Payments in year 21 $4,512 1 $4,824 1 $0 Example 2: Annual benefit payments are shown below based upon annuitization at 70. If the 20-years Period Certain only option is elected, after 20 years, no additional payments will be made. Life with 20 Years Life with 10 20 Years Certain Certain Years Certain Annual Enhanced Benefit Payment $5,196 $6,228 $5,772 Payments in year 11 $5,196 $6,228 1 $5,772 Payments in year 21 $5,196 1 $6,228 1 $0 Example 3: Annual benefit payments are shown below based upon annuitization at 75. If the 20-years Period Certain only option is elected, after 20 years, no additional payments will be made. Life with 20 Years Life with 10 20 Years Certain Certain Years Certain Annual Enhanced Benefit Payment $5,412 $6,756 $5,772 Payments in year 11 $5,412 $6,756 1 $5,772 Payments in year 21 $5,412 1 $6,756 1 $0 1 If annuitant is alive. X.VIACMGIBC-14 Page 8 of 8 December 2014 PART C - OTHER INFORMATION ITEM 24. FINANCIAL STATEMENTS AND EXHIBITS (a) Financial Statements: Incorporated by Reference in Part A: Condensed Financial Information Incorporated by Reference in Part B: Condensed Financial Information (Accumulation Unit Values) Financial Statements of Separate Account B: - Report of Independent Registered Public Accounting Firm - Statements of Assets and Liabilities as of December 31, 2013 - Statements of Operations for the year ended December 31, 2013 - Statements of Changes in Net Assets for the years ended December 31, 2013 and 2012 - Notes to Financial Statements Financial Statements of ING USA Annuity and Life Insurance Company, name changed to Voya Insurance and Annuity Company: - Report of Independent Registered Public Accounting Firm - Balance Sheets as of December 31, 2013 and 2012 - Statements of Operations for the years ended December 31, 2013, 2012 and 2011 - Statements of Comprehensive Income for the years ended December 31, 2013, 2012 and 2011 - Statements of Changes in Shareholders Equity for the years ended December 31, 2013, 2012 and 2011 - Statements of Cash Flows for the years ended December 31, 2013, 2012 and 2011 - Notes to Financial Statements (b) Exhibits: Resolution of the board of directors of Depositor authorizing the establishment of the Registrant, incorporated herein by reference to Post-Effective Amendment No. 29 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 1999 (File Nos. 033-23351, 811-05626). Not Applicable. a. Distribution Agreement between the Depositor and Directed Services, Inc., incorporated herein by reference to Post-Effective Amendment No. 29 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 1999 (File Nos. 033-23351, 811- b. Form of Dealers Agreement, incorporated herein by reference to Post-Effective Amendment No. 29 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 1999 (File Nos. 033-23351, 811-05626). c. Organizational Agreement, incorporated herein by reference to Post-Effective Amendment No. 29 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 1999 (File Nos. 033-23351, 811-05626). d. Addendum to Organizational Agreement, incorporated herein by reference to Post- Effective Amendment No. 29 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 1999 (File Nos. 033-23351, 811-05626). e. Expense Reimbursement Agreement, incorporated herein by reference to Post-Effective Amendment No. 29 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 1999 (File Nos. 033-23351, 811-05626). f. Form of Assignment Agreement for Organizational Agreement, incorporated herein by reference to Post-Effective Amendment No. 29 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 1999 (File Nos. 033-23351, 811- g. Amendment to the Distribution Agreement between ING USA and Directed Services Inc., incorporated herein by reference to Post-Effective Amendment No. 26 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 13, 2004 (File Nos. 333-28755, 811-05626). h. Intercompany Agreement dated December 22, 2010 (effective January 1, 2010) between Directed Services LLC and ING USA Annuity and Life Insurance Company, incorporated herein by reference to Post Effective Amendment No. 55 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 6, 2011 (File Nos. 333-28679, 811-05626). i. Amendment No. 1 to the Intercompany Agreement dated December 1, 2013 (effective December 23, 2013) to the Intercompany Agreement dated December 22, 2010 (effective January 1, 2010) between Directed Services LLC (DSL) and ING USA Annuity and Life Insurance Company, incorporated herein by reference to Post- Effective Amendment No. 44 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 9, 2014 (File Nos. 333-30180, 811-05626). j. Amendment No. 2 to the Intercompany Agreement dated December 22, 2010 (effective September 30, 2014) between Directed Services LLC (DSL) and ING USA Annuity and Life Insurance Company (now known as Voya Insurance and Annuity Company, or VIAC), incorporated herein by reference to Post-Effective Amendment No. 23 to a Registration Statement on Form N-4 for Voya Insurance and Annuity Company Separate Account B filed with the Securities and Exchange Commission on December 30, 2014 (File Nos. 333-133944, 811-05626). k. Intercompany Agreement dated December 22, 2010 (effective January 1, 2010) between ING Investment Management LLC and ING USA Annuity and Life Insurance Company, incorporated herein by reference to Post Effective Amendment No. 55 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 6, 2011 (File Nos. 333-28679, 811-05626). l. Amendment No. 1 to the Intercompany Agreement dated December 1, 2013 (effective December 23, 2013) to the Intercompany Agreement dated December 22, 2010 (effective January 1, 2010) between ING Investment Management LLC (IIM) and ING USA Annuity and Life Insurance Company, incorporated herein by reference to Post- Effective Amendment No. 44 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 9, 2014 (File Nos. 333-30180, 811-05626). m. Amendment No. 2 to the Intercompany Agreement dated December 22, 2010 (effective September 30, 2014) between ING Investment Management LLC (IIM) (now known as Voya Investment Management LLC, or VIM) and ING USA Annuity and Life Insurance Company (now known as Voya Insurance and Annuity Company, or VIAC), incorporated herein by reference to Post-Effective Amendment No. 23 to a Registration Statement on Form N-4 for Voya Insurance and Annuity Company Separate Account B filed with the Securities and Exchange Commission on December 30, 2014 (File Nos. 333-133944, 811-05626). a. Deferred Combination Variable and Fixed Annuity Group Master Contract, (GA-MA- 1082) incorporated herein by reference to Post-Effective Amendment No. 2 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on February 26, 2001 (File Nos. 333-30180, 811-05626). b. Flexible Premium Individual Deferred Combination Variable and Fixed Annuity Contract, (GA-IA-1082) incorporated herein by reference to Post-Effective Amendment No. 2 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on February 26, 2001 (File Nos. 333-30180, 811-05626). c. Flexible Premium Deferred Combination Variable and Fixed Annuity Certificate, (GA- CA-1082) incorporated herein by reference to Post-Effective Amendment No. 2 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on February 26, 2001 (File Nos. 333-30180, 811-05626). d. Flexible Premium Deferred Variable Annuity Contract, (GA-IA-1083) incorporated herein by reference to Post-Effective Amendment No. 2 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on February 26, 2001 (File Nos. 333-30180, 811-05626). e. Individual Retirement Annuity Rider (GA-RA-1009) (12/02), incorporated herein by reference to Post-Effective Amendment No. 34 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 15, 2003 (File Nos. 033-23351, 811- f. ROTH Individual Retirement Annuity Rider (GA-RA-1038) (12/02), incorporated herein by reference to Post-Effective Amendment No. 34 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 15, 2003 (File Nos. 033-23351, 811- g. Minimum Guaranteed Income Benefit Rider (IU-RA-1047) (01/05), incorporated herein by reference to Post-Effective Amendment No. 31 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on or about April 20, 2005 (File Nos. 333- 28755, 811-05626). h. Minimum Guaranteed Income Benefit Rider (IU-RA-1047) (08-06), incorporated herein by reference to Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on May 9, 2006 (File Nos. 333-133944, 811-05626). i. Minimum Guaranteed Withdrawal Benefit Rider (GA-RA-1048) (01/02), incorporated herein by reference to Post-Effective Amendment No. 25 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on February 13, 2004 (File Nos. 333- 28679, 811-05626). j. Minimum Guaranteed Withdrawal Benefit Rider with Reset Option (ING PrincipalGuard) (GA-RA-1046), incorporated herein by reference to Post-Effective Amendment No. 25 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on or about February 13, 2004 (File Nos. 333-28755, 811-05626). k. Minimum Guaranteed Withdrawal Benefit Rider with Reset Option (ING LifePay) (IU- RA-3023), incorporated herein by reference to Post-Effective Amendment No. 32 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on August 5, 2005 (File Nos. 333-28755, 811-05626). l. Minimum Guaranteed Withdrawal Benefit Rider with Reset Option (ING Joint LifePay) (IU-RA-3029), incorporated herein by reference to Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on May 9, 2006 (File Nos. 333-133944, 811- m. Excluded Funds Endorsement (Inforce Riders), incorporated herein by reference to Post- Effective Amendment No.12 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 23, 2001 (File Nos. 333-28769, 811-05626). n. Guaranteed Death Benefit Transfer Endorsement No. 1 (7% Solution Enhanced) (GA- RA-1044-1) (01/02), incorporated herein by reference to Post-Effective Amendment No. 25 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on February 13, 2004 (File Nos. 333-28679, 811-05626). o. Guaranteed Death Benefit Transfer Endorsement No. 2 (Ratchet Enhanced) (GA-RA- 1044-2) (10/03), incorporated herein by reference to Post-Effective Amendment No. 25 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on February 13, 2004 (File Nos. 333-28679, 811-05626). p. Guaranteed Death Benefit Transfer Endorsement No. 3 (Standard) (GA-RA-1044-3) (01/02), incorporated herein by reference to Post-Effective Amendment No. 25 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on February 13, 2004 (File Nos. 333-28679, 811-05626). q. Guaranteed Death Benefit Transfer Endorsement No. 4 (Max 7 Enhanced) (GA-RA- 1044-4) (10/03), incorporated herein by reference to Post-Effective Amendment No. 25 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on February 13, 2004 (File Nos. 333-28679, 811-05626). r. Guaranteed Death Benefit Transfer Endorsement No. 5 (Base Death Benefit), incorporated herein by reference to Post-Effective Amendment No. 25 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on February 13, 2004 (File Nos. 333-28679, 811-05626). s. Guaranteed Death Benefit Transfer Endorsement No. 6 (Inforce Contracts) (GA-RA- 1044-6) (01/02), incorporated herein by reference to Post-Effective Amendment No. 25 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on February 13, 2004 (File Nos. 333-28679, 811-05626). t. Earnings Enhancement Death Benefit Rider (GA-RA-1086), incorporated herein by reference to Post-Effective Amendment No. 10 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 24, 2001 (File Nos. 333-28679, 811- u. Simple Retirement Account Rider (GA-RA-1026) (12/02), incorporated herein by reference to Post-Effective Amendment No. 34 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 15, 2003 (File Nos. 033-23351, 811- v. 403(b) Rider (GA-RA-1040), incorporated herein by reference to Post-Effective Amendment No. 34 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 15, 2003 (File Nos. 033-23351, 811-05626). w. Section 72 Rider (GA-RA-1001) (12/94), incorporated herein by reference to Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on May 9, 2006 (File Nos. 333-133944, 811-05626). x. Section 72 Rider (GA-RA-1002) (12/94), incorporated herein by reference to Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on May 9, 2006 (File Nos. 333-133944, 811-05626). y. Nursing Home Waiver for Group Certificates (GA-RA-1003) (12/94), incorporated herein by reference to Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on May 9, 2006 (File Nos. 333-133944, 811-05626). z. Nursing Home Waiver for Individual Certificates (GA-RA-1004) (12/94), incorporated herein by reference to Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on May 9, 2006 (File Nos. 333-133944, 811-05626). aa. Minimum Guaranteed Withdrawal Benefit Rider with Automatic Reset (ING LifePay Plus)(IU-RA-3061), incorporated herein by reference to Post-Effective Amendment No. 40 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on July 25, 2007 (File Nos. 333-28679, 811-05626). bb. Minimum Guaranteed Withdrawal Benefit Rider with Automatic Reset (ING Joint LifePay Plus) (IU-RA-3062), incorporated herein by reference to Post-Effective Amendment No. 40 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on July 25, 2007 (File Nos. 333-28679, 811-05626). cc. Combination Minimum Guaranteed Withdrawal Benefit and Death Benefit Rider (ING LifePay Plus) (IU-RA-3077), incorporated herein by reference to Post-Effective Amendment No. 43 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 7, 2008 (File Nos. 333-28755, 811-05626). dd. Combination Minimum Guaranteed Withdrawal Benefit and Death Benefit Rider (ING Joint LifePay Plus) (IU-RA-3078), incorporated herein by reference to Post-Effective Amendment No. 43 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 7, 2008 (File Nos. 333-28755, 811-05626). ee. Combination Minimum Guaranteed Withdrawal Benefit and Death Benefit Rider (ING LifePay Plus) (IU-RA-4010) (05-01-2009), incorporated herein by reference to Post Effective Amendment No. 50 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 2009 (File Nos. 333-28679, 811-05626). ff. Combination Minimum Guaranteed Withdrawal Benefit and Death Benefit Rider (ING Joint LifePay Plus) (IU-RA-4011) (05-01-2009), incorporated herein by reference to Post Effective Amendment No. 50 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 2009 (File Nos. 333-28679, 811-05626). a. Deferred Variable Annuity Application, incorporated herein by reference to Post- Effective Amendment No. 34 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on or about October 26, 2005 (File Nos. 333-28755, 811-05626). b. Group Deferred Combination Variable and Fixed Annuity Enrollment Form, incorporated herein by reference to Post-Effective Amendment No. 2 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on February 26, 2001 (File Nos. 333-30180, 811-05626). c. Deferred Variable Annuity Application (137098) (08-21-2006), incorporated by reference to Post-Effective Amendment No.27 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on August 21, 2006 (File Nos. 333-30180, 811- d. Deferred Variable Annuity Application (137098) (04-28-2008), incorporated herein by reference to Post-Effective Amendment No. 43 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 7, 2008 (File Nos. 333-28755, 811- . e. Deferred Variable Annuity Application (137098) (10-6-2008), incorporated herein by reference to Post-Effective Amendment No. 41 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on September 10, 2008 (File Nos. 333-28769, 811-05626). f. Deferred Variable Annuity Application (137098) (1/12/2009), incorporated herein by reference to Post-Effective Amendment No. 42 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 29, 2008 (File Nos. 333-28769, 811-05626). g. Deferred Variable Annuity Application (151279) (05-01-2009), incorporated herein by reference to Post Effective Amendment No. 50 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 2009 (File Nos. 333-28679, 811- a. Amendment to Articles of Incorporation Providing for the Name Change of Golden American Life Insurance Company, dated (11/21/03), incorporated herein by reference to Post-Effective Amendment No. 1 to a Registration Statement on Form S-1 for ING USA Annuity and Life Insurance Company filed with the Securities and Exchange Commission on April 9, 2007 (File No. 333-133076). b. Amendment to Articles of Incorporation Providing for the Change in Purpose and Powers of ING USA Annuity and Life Insurance Company, dated (03/04/04), incorporated herein by reference to Post-Effective Amendment No. 1 to a Registration Statement on Form S-1 for ING USA Annuity and Life Insurance Company filed with the Securities and Exchange Commission on April 9, 2007 (File No. 333-133076). c. Amended and Restated By-Laws of ING USA Annuity and Life Insurance Company, dated (12/15/04), incorporated herein by reference to Post-Effective Amendment No. 1 to a Registration Statement on Form S-1 for ING USA Annuity and Life Insurance Company filed with the Securities and Exchange Commission on April 9, 2007 (File No. 333-133076). d. Resolution of the board of directors for Power of Attorney, dated 04/23/99, incorporated herein by reference to Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on February 11, 2000 (File Nos. 333-30180, 811-5626). e. Articles of Merger and Agreement and Plan of Merger of USGALC, ULAIC, ELICI into GALIC and renamed ING USA Annuity and Life Insurance Company, dated 06/25/03, incorporated herein by reference to Post-Effective Amendment No. 15 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on February 13, 2004 (File Nos. 333-30180, 811-05626). Not Applicable. a. Service Agreement by and between Golden American Life Insurance Company and Directed Services, Inc., incorporated herein by reference to Post-Effective Amendment No. 28 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on May 1, 1998 (File Nos. 033-23351, 811-05626). b. Asset Management Agreement between Golden American Life Insurance Company and ING Investment Management LLC, incorporated herein by reference to Post-Effective Amendment No. 29 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 1999 (File Nos. 033-23351, 811-05626). c. Participation Agreement by and between AIM Variable Insurance Funds, Inc., Golden American Life Insurance Company and Directed Services, Inc., incorporated herein by reference to Post-Effective Amendment No. 32 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 26, 2002 (File Nos. 033-23351, 811- d. Amendment to Participation Agreement by and between AIM Variable Insurance Funds, Inc., Golden American Life Insurance Company and Directed Services, Inc., incorporated herein by reference to Post-Effective amendment No. 8 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 2, 2005 (File Nos. 333-33914, 811-05626). e. Participation Agreement between Golden American Life Insurance Company, American Funds Insurance Series and Capital Research and Management Company, incorporated herein by reference to Pre-Effective Amendment No. 1 to a Registration Statement on Form N-6 for ReliaStar Life Insurance Company Select * Life Variable Account filed with the Securities and Exchange Commission on July 17, 2003 (File Number 333- f. Amendment No. 1 to the Business Agreement dated April 30, 2003, as amended on January 1, 2008 by and among ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company, ING Life Insurance and Annuity Company, ING America Equities, Inc., ING Financial Advisers, LLC, Directed Services LLC, American Funds Distributors and Capital Research and Management Company, incorporated herein by reference to Pre-Effective Amendment No. 1 to the Form N-6 Registration Statement of Security Life of Denver Insurance Company and its Security Life Separate Account L1, File No. 333-153337, as filed on November 14, 2008. g. Fourth Amended and Restated Fund Participation Agreement entered into as of the 28 th day of April, 2008, as amended among ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company of New York, ING Investors Trust, ING Investments, LLC, ING Funds Distributor, LLC, American Funds Insurance Series and Capital Research and Management Company, incorporated herein by reference to Post-Effective Amendment No. 14 to a Registration Statement on Form N-4 for ReliaStar Life Insurance Company of New York Separate Account NY-B filed with the Securities and Exchange Commission on December 29, 2008 (File Nos. 333-115515, 811-07935). h. Amendment No. 1 to the Fourth Amended and Restated Fund Participation Agreement entered into as of the 28 th day of April, 2008, as amended among ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company of New York, ING Investors Trust, ING Investments, LLC, ING Investments Distributor, LLC, American Funds Insurance Series and Capital Research and Management Company (effective December 14, 2010), incorporated herein by reference to Post-Effective Amendment No. 55 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 6, 2011 (File Nos. 333-28679, 811-05626). i. Participation Agreement entered into as of the 15 th day of September, 2008, as amended among ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company of New York, ING Investors Trust, Directed Services, LLC, ING Funds Distributor, LLC, American Funds Insurance Series and Capital Research and Management Company, incorporated herein by reference to Post-Effective Amendment No. 14 to a Registration Statement on Form N-4 for ReliaStar Life Insurance Company of New York Separate Account NY-B filed with the Securities and Exchange Commission on December 29, 2008 (File Nos. 333-115515, 811-07935). j. Participation Agreement by and between ING Investors Trust, Golden American Life Insurance Company and Directed Services, Inc., incorporated herein by reference to Post-Effective Amendment No. 6 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 21, 2005 (File Nos. 333-70600, 811-05626). k. Rule 22c-2 Agreement dated no later than April 16, 2007 is effective October 16, 2007 between ING Funds Services, LLC, ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc., incorporated by reference to Post-Effective Amendment No. 50 to Registration Statement on Form N-4 (File No. 033-75962), as filed on June 15, 2007. l. Participation Agreement by and between ING Variable Insurance Trust, Golden American Life Insurance Company and ING Mutual Funds Management Co. LLC and ING Funds Distributor, Inc., incorporated herein by reference to Post-Effective amendment No. 32 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 26, 2002 (File Nos. 033-23351, 811-05626). m. Participation Agreement by and between Pilgrim Variable Products Trust, Golden American Life Insurance Company and Directed Services, Inc., incorporated herein by reference to Post-Effective amendment No. 32 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 26, 2002 (File Nos. 033-23351, 811- n. Amendment to Participation Agreement by and between ING Variable Products Trust, Golden American Life Insurance Company, ING Investments, LLC and ING Funds Distributor, Inc., incorporated herein by reference to Post-Effective amendment No. 8 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 2, 2005 (File Nos. 333-33914, 811-05626). o. Participation Agreement by and between ING Variable Portfolios, Inc., Golden American Life Insurance Company and Directed Services, Inc., incorporated herein by reference to Post-Effective Amendment No. 1 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 29, 2002 (File Nos. 333-70600, 811- p. Participation Agreement by and between Portfolio Partners, Inc., Golden American Life Insurance Company and Directed Services, Inc. incorporated herein by reference to Post-Effective Amendment No. 1 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 29, 2002 (File Nos. 333-70600, 811-05626). q. Amendment to Participation Agreement by and between Portfolio Partners, Inc., Golden American Life Insurance Company and Directed Services, Inc., incorporated herein by reference to Post-Effective Amendment No. 1 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 29, 2002 (File Nos. 333-70600, 811- r. Second Amendment to Participation Agreement by and between ING Partners, Inc., Golden American Life Insurance Company, ING Life Insurance and Annuity Company and ING Financial Advisers, LLC, incorporated herein by reference to Post-Effective amendment No. 8 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 2, 2005 (File Nos. 333-33914, 811-05626). s. Participation Agreement by and between Fidelity Distributors Corporation, Golden American Life Insurance Company and Variable Insurance Products Funds, incorporated herein by reference to Post-Effective amendment No. 32 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 26, 2002 (File Nos. 033- 23351, 811-05626). t. Participation Agreement among Variable Insurance Products Funds, Fidelity Distributors Corporation, ING Partners, Inc., ING Life Insurance and Annuity Company, ING USA Annuity and Life Insurance Company, ING Insurance Company of America, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York and Security Life of Denver Insurance Company dated November 11, 2004, incorporated herein by reference to Post-Effective Amendment No. 8 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 2, 2005 (File Nos. 333-33914, 811-05626). u. Rule 22c-2 Agreement dated no later than April 16, 2007 and is effective as of October 16, 2007 between Fidelity Distributors Corporation, ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc., incorporated by reference to Post-Effective Amendment No. 50 to Registration Statement on Form N-4 (File No. 033-75962), as filed on June 15, 2007. v. Letter Agreement dated May 16, 2007 and effective July 2, 2007 between ING USA Annuity and Life Insurance Company, Variable Insurance Products Fund, Variable Insurance Products Fund II, Variable Insurance Products Fund III, Variable Insurance Products Fund V and Fidelity Distributors Corporation, incorporated by reference to Post-Effective Amendment No. 3 to the Registration Statement on Form N-4 (File No. 333-117260), as filed on October 23, 2007. w. Amended and Restated Participation Agreement as of December 30, 2005 by and among Franklin Templeton Variable Insurance Products Trust/Templeton Distributors, Inc., ING Life Insurance and Annuity Company, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York and Directed Services, Inc., incorporated herein by reference to Post Effective Amendment No. 17 of a Registration Statement on Form N-4 for ReliaStar Life Insurance Company Separate Account NY-B filed with the Securities and Exchange Commission on February 1, 2007 (File Nos. 333-85618, 811-07935). x. Participation Agreement between Golden American Life Insurance Company, INVESCO Variable Investment Funds, Inc., INVESCO Funds Group, Inc. and INVESCO Distributors, Inc. incorporated herein by reference to Post-Effective amendment No. 1 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 29, 2002 (File Nos. 333-63692, 811-05626). y. Participation Agreement by and between Liberty Variable Investment Trust, Columbia Management Advisors, Inc. and ING USA Annuity and Life Insurance Company, incorporated herein by reference to Post-Effective amendment No. 8 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 2, 2005 (File Nos. 333-33914, 811-05626). z. Participation Agreement by and between PIMCO Variable Insurance Trust, Golden American Life Insurance Company and PIMCO Funds Distributors LLC, incorporated herein by reference to Pre-Effective Amendment No. 1 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on June 23, 2000 (File Nos. 333-33914, 811- aa. Amendment to Participation Agreement by and between PIMCO Variable Insurance Trust, Golden American Life Insurance Company and PIMCO Funds Distributors LLC, incorporated herein by reference to Post-Effective Amendment No. 8 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 2, 2005 (File Nos. 333-33914, 811-05626). bb. Participation Agreement by and between Pioneer Variable Contracts Trust, Golden American Life Insurance Company, Pioneer Investment Management, Inc. and Pioneer Funds Distributor, Inc., incorporated herein by reference to Post-Effective Amendment No. 32 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 26, 2002 (File Nos. 033-23351, 811-05626). cc. Participation Agreement by and between ProFunds, Golden American Life Insurance Company and ProFunds Advisors LLC, incorporated herein by reference to Post- Effective Amendment No. 8 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 2, 2005 (File Nos. 333-33914, 811-05626). dd. Amendment to Participation Agreement by and between ProFunds, Golden American Life Insurance Company and ProFunds Advisors LLC, incorporated herein by reference to Post-Effective Amendment No. 8 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 2, 2005 (File Nos. 333-33914, 811-05626). ee. Participation Agreement by and between Prudential Series Fund, Inc., Golden American Life Insurance Company Prudential Insurance Company of America and Prudential Investment Management Services LLC, incorporated herein by reference to Pre- Effective Amendment No. 1 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on June 23, 2000 (File Nos. 333-33914, 811-05626). ff. Amendment to Participation Agreement by and between Prudential Series Fund, Inc., Golden American Life Insurance Company, Prudential Insurance Company of America and Prudential Investment Management Services LLC, incorporated herein by reference to Post-Effective Amendment No. 9 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 15, 2000 (File Nos. 333-28679, 811-05626). gg. Amendment to Participation Agreement as of June 5, 2007 by and between Franklin Templeton Variable Insurance Products Trust, Franklin/Templeton Distributors, Inc., ING Life Insurance and Annuity Company, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, and Directed Services, LLC, incorporated herein by reference to Pre- Effective Amendment No. 1 to a Registration Statement on Form N-4 for ReliaStar Life Insurance Company of New York Separate Account NY-B filed with the Securities and Exchange Commission on July 6, 2007 (File Nos. 333-139695, 811-07935). hh. Rule 22c-2 Agreement dated no later than April 16, 2007, and is effective as of October 16, 2007, between BlackRock Distributors, Inc., on behalf of and as distributor for the BlackRock Funds and the Merrill Lynch family of funds and ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc., incorporated by reference to Post-Effective Amendment No. 43 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 7, 2008 (File Nos. 333-28755, 811-05626). ii. Participation Agreement dated April 25, 2008, by and among BlackRock Variable Series Funds, Inc., BlackRock Distributors, Inc., ING USA Annuity and Life Insurance Company and ReliaStar Life Insurance Company of New York, incorporated herein by reference to Post-Effective Amendment No. 26 to the Form N-6 Registration Statement of ReliaStar Life Insurance Company and its Select*Life Separate Account, filed on April 7, 2009; file No. 33-57244. jj. Amendment No. 1, dated as of April 24, 2009, and effective as of May 1, 2009, to the Participation Agreement dated April 25, 2008, by and between BlackRock Variable Series Funds, Inc., BlackRock Investments, LLC and ING USA Annuity and Life Insurance Company and ReliaStar Life Insurance Company of New York, incorporated herein by reference to Post-Effective Amendment No. 27 to the Form N-6 Registration Statement of ReliaStar Life Insurance Company and its Select*Life Separate Account, filed on August 18, 2009; file No. 33-57244. kk. Administrative Services Agreement dated April 25, 2008, by and among BlackRock Advisors, LLC and ING USA Annuity and Life Insurance Company and ReliaStar Life Insurance Company of New York, incorporated herein by reference to Post-Effective Amendment No. 26 to the Form N-6 Registration Statement of ReliaStar Life Insurance Company and its Select*Life Separate Account, filed on April 7, 2009; file No. 33- ll. Amendment No. 1, dated as of April 24, 2009, and effective as of May 1, 2009, to Administrative Services Agreement dated April 25, 2008, by and among BlackRock Variable Series Funds, Inc., BlackRock Investments, LLC and ING USA Annuity and Life Insurance Company and ReliaStar Life Insurance Company of New York, incorporated herein by reference to Post-Effective Amendment No. 27 to the Form N-6 Registration Statement of ReliaStar Life Insurance Company and its Select*Life Separate Account, filed on August 18, 2009; file No. 33-57244. mm Participation Agreement among ING Investors Trust, Directed Services LLC, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company of New York, DFA Investment Dimensions Group Inc. and Dimensional Fund Advisors LP dated April 29, 2010, incorporated herein by reference to Post-Effective Amendment No. 54 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 15, 2010 (File Nos. 333-28679, 811-05626). nn. Amendment No. 1, dated as of September 20, 2010, to Participation Agreement among ING Investors Trust, Directed Services LLC, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company of New York, DFA Investment Dimensions Group Inc. and Dimensional Fund Advisors LP dated April 29, 2010, incorporated herein by reference to Post-Effective Amendment No. 54 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 15, 2010 (File Nos. 333-28679, 811-05626). oo. Rule 22c-2 Agreement dated no later than April 16, 2007 and is effective as of October 16, 2007 between AIM Investment Services, Inc., ING Life Insurance and Annuity Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc., incorporated by reference to Post-Effective Amendment No. 50 to Registration Statement on Form N-4 (File No. 033-75962), as filed on June 15, 2007. pp. Rule 22c-2 Agreement dated April 16, 2007 and is effective as of October 16, 2007 among Columbia Management Services, Inc., ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Life Insurance Company and Systematized Benefits Administrators Inc., incorporated by reference to Post-Effective Amendment No. 3 to Registration Statement on Form N-4 (File No. 333-134760), as filed on July 27, 2007. Opinion and Consent of Counsel, attached. Consent of Independent Registered Public Accounting Firm, attached. Not Applicable. Not Applicable. Powers of Attorney, incorporated herein by reference to Post-Effective Amendment No.46 to a Registration Statement on Form N-4 for Voya Insurance and Annuity Company Separate Account B filed with the Securities and Exchange Commission on December 12, 2014 (File Nos. 333-30180, 811-05626). ITEM 25: DIRECTORS AND OFFICERS OF THE DEPOSITOR Name Principal Business Address Position(s) with Depositor Michael S. Smith* 1475 Dunwoody Drive President and Director West Chester, PA 19380 Ewout L. Steenbergen* 230 Park Avenue Director and Executive Vice New York, NY 10169 President, Finance Chetlur S. Ragavan* 230 Park Avenue Director, Executive Vice President New York, NY 10169 and Chief Risk Officer Alain M. Karaoglan* 230 Park Avenue Director New York, NY 10169 Name Principal Business Address Position(s) with Depositor Rodney O. Martin, Jr.* 230 Park Avenue Director and Chairman New York, NY 10169 Steven T. Pierson* 5780 Powers Ferry Road Senior Vice President and Chief Atlanta, GA 30327-4390 Accounting Officer David P. Wiland* 1475 Dunwoody Drive Senior Vice President and Chief West Chester, PA 19380 Financial Officer Bridget M. Healy 230 Park Avenue Executive Vice President and Chief New York, NY 10169 Legal Counsel Michael J. Gioffre One Orange Way Senior Vice President, Compliance Windsor, CT 06095-4774 Megan A. Huddleston One Orange Way Senior Vice President and Assistant Windsor, CT 06095 Secretary Patrick D. Lusk 1475 Dunwoody Drive Senior Vice President and West Chester, PA 19380 Appointed Actuary David S. Pendergrass 5780 Powers Ferry Road Senior Vice President and Treasurer Atlanta, GA 30327-4390 Justin Smith 230 Park Avenue Senior Vice President and Deputy New York, NY 10169 General Counsel Boyd G. Combs 5780 Powers Ferry Road Senior Vice President, Tax Atlanta, GA 30327-4390 Christine L. Hurtsellers 5780 Powers Ferry Road Senior Vice President Atlanta, GA 30327-4390 Carolyn Johnson One Orange Way Senior Vice President Windsor, CT 06095-4774 Mark B. Kaye One Orange Way Senior Vice President Windsor, CT 06095-4774 Gilbert E. Mathis 5780 Powers Ferry Road Senior Vice President Atlanta, GA 30327-4390 Dave P. Wilken 20 Washington Avenue South Senior Vice President Minneapolis, MN 55401 Kristi L. Cooper 909 Locust Street Vice President and Chief Des Moines, IA 50309 Compliance Officer Chad M. Eslinger 20 Washington Avenue South Vice President, Compliance Minneapolis, MN 55401 Regina A. Gordon One Orange Way Vice President, Compliance Windsor, CT 06095-4774 Anne M. Iezzi One Orange Way Vice President, Compliance Windsor, CT 06095-4774 Jennifer M. Ogren 20 Washington Avenue South Secretary Minneapolis, MN 55401 *Principal delegated legal authority to execute this registration statement pursuant to Powers of Attorney. ITEM 26: PERSONS CONTROLLED BY OR UNDER COMMON CONTROL WITH THE DEPOSITOR OR REGISTRANT Incorporated herein by reference to Item 26 in Pre-Effective Amendment No. 1 to Registration Statement on Form N-4 for Separate Account B of Voya Insurance and Annuity Company (File No. 333-196391), as filed with the Securities and Exchange Commission on November 21, 2014. ITEM 27: NUMBER OF CONTRACT OWNERS As of November 28, 2014, there were 54,534 qualified contract owners and 30,193 non-qualified contract owners. ITEM 28: INDEMNIFICATION Voya Insurance and Annuity Company shall indemnify (including therein the prepayment of expenses) any person who is or was a director, officer or employee, or who is or was serving at the request of Voya Insurance and Annuity Company as a director, officer or employee of another corporation, partnership, joint venture, trust or other enterprise for expenses (including attorneys fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by him with respect to any threatened, pending or completed action, suit or proceedings against him by reason of the fact that he is or was such a director, officer or employee to the extent and in the manner permitted by law. Voya Insurance and Annuity Company may also, to the extent permitted by law, indemnify any other person who is or was serving Voya Insurance and Annuity Company in any capacity. The Board of Directors shall have the power and authority to determine who may be indemnified under this paragraph and to what extent (not to exceed the extent provided in the above paragraph) any such person may be indemnified. A corporation may procure indemnification insurance on behalf of an individual who is or was a director of the corporation. Consistent with the laws of the State of Iowa , Voya Financial, Inc. maintains Professional Liability and fidelity bond insurance policies issued by an international insurer. The policies cover Voya Financial, Inc. and any company in which Voya Financial, Inc. has a controlling financial interest of 50% or more. These policies include either or both the principal underwriter, the depositor and any/all assets under the care, custody and control of Voya Financial, Inc. and/or its subsidiaries. The policies provide for the following types of coverage: errors and omissions/professional liability, directors and officers, employment practices liability and fidelity/crime (a/k/a Financial Institutional Bond). Insofar as indemnification for liabilities arising under the Securities Act of 1933, as amended, may be permitted to directors, officers and controlling persons of the Registrant, as provided above or otherwise, the Registrant has been advised that in the opinion of the SEC such indemnification by the Depositor is against public policy, as expressed in the Securities Act of 1933, and therefore may be unenforceable. In the event that a claim of such indemnification (except insofar as it provides for the payment by the Depositor of expenses incurred or paid by a director, officer or controlling person in the successful defense of any action, suit or proceeding) is asserted against the Depositor by such director, officer or controlling person and the SEC is still of the same opinion, the Depositor or Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question of whether such indemnification by the Depositor is against public policy as expressed by the Securities Act of 1933 and will be governed by the final adjudication of such issue. ITEM 29: PRINCIPAL UNDERWRITER (a) In addition to the Registrant, Directed Services LLC serves as principal underwriter for all contracts issued by Voya Insurance and Annuity Company through its Separate Accounts A, B and EQ; Alger Separate Account A; certain contracts issued by Voya Retirement Insurance and Annuity Company and its Variable Annuity Account B and ReliaStar Life Insurance Company of New York through its Separate Account NY-B. Also, Directed Services LLC serves as investment advisor to Voya Investors Trust and Voya Partners, Inc. (b) The following information is furnished with respect to the principal officers and directors of Directed Services LLC, the Registrants Distributor. Name Principal Business Address Positions and Offices with Underwriter Chad J. Tope 909 Locust Street President and Director Des Moines, IA 50309 Richard E. Gelfand 1475 Dunwoody Drive Chief Financial Officer West Chester, PA 19380-1478 James L. Nichols, IV One Orange Way Director Windsor, CT 06095 Name Principal Business Address Positions and Offices with Underwriter Shaun P. Mathews One Orange Way Executive Vice President Windsor, CT 06095 Kimberly A. Anderson 7oubletree Ranch Road, Senior Vice President Scottsdale, AZ 85258 Michael J. Roland 7oubletree Ranch Road, Senior Vice President Scottsdale, AZ 85258 Stanley D. Vyner 230 Park Avenue, 13th Floor Senior Vice President New York, NY 10169 Regina A. Gordon One Orange Way Chief Compliance Officer Windsor, CT 06095 Julius A. Drelick, III 7oubletree Ranch Road Senior Vice President and Investment Scottsdale, AZ 85258 Adviser Chief Compliance Officer Megan A. Huddleston One Orange Way Senior Vice President and Secretary Windsor, CT 06095 David S. Pendergrass 5780 Powers Ferry Road Senior Vice President and Treasurer Atlanta, GA 30327-4390 Holly B. Flynn 909 Locust Street Vice President Des Moines, IA 50309 Heather H. Hackett 230 Park Avenue, 13th Floor Vice President New York, NY 10169 Jody I. Hrazanek 230 Park Avenue, 13th Floor Vice President New York, NY 10169 Todd R. Modic 7oubletree Ranch Road Vice President Scottsdale, AZ 85258 Jason R. Rausch 230 Park Avenue, 13th Floor Vice President New York, NY 10169 Stephen Sedmak 230 Park Avenue, 13th Floor Vice President New York, NY 10169 Spencer T. Shell 5780 Powers Ferry Road Vice President and Assistant Treasurer Atlanta, GA 30327-4390 May F. Tong 230 Park Avenue, 13th Floor Vice President New York, NY 10169 Paul L. Zemsky 230 Park Avenue, 13th Floor Vice President New York, NY 10169 Huey P. Falgout 7oubletree Ranch Road Assistant Secretary Scottsdale, AZ 85258 C. Nikol Gianopoulous 20 Washington Avenue South Assistant Secretary Minneapolis, MN 55401 Angelia M. Lattery 20 Washington Avenue South Assistant Secretary Minneapolis, MN 55401 Tina M. Nelson 20 Washington Avenue South Assistant Secretary Minneapolis, MN 55401 Melissa A. ODonnell 20 Washington Avenue South Assistant Secretary Minneapolis, MN 55401 Jennifer M. Ogren 20 Washington Avenue South Assistant Secretary Minneapolis, MN 55401 (c) 2013 Net Underwriting Name of Principal Discounts and Compensation Brokerage Underwriter Commission on Redemption Commissions Compensation Directed Services LLC $218,438,941.02 $0 $0 $0 ITEM 30: LOCATION OF ACCOUNTS AND RECORDS All accounts, books and other documents required to be maintained by Section 31(a) of the 1940 Act and the rules under it relating to the securities described in and issued under this Registration Statement are maintained by the Depositor and located at: 909 Locust Street, Des Moines, Iowa 50309, 1475 Dunwoody Drive, West Chester, PA 19380 and at 5780 Powers Ferry Road, N.W., Atlanta, GA 30327-4390. ITEM 31: MANAGEMENT SERVICES None. ITEM 32: UNDERTAKINGS (a) Registrant hereby undertakes to file a post-effective amendment to this registration statement as frequently as it is necessary to ensure that the audited financial statements in the registration statement are never more than 16 months old so long as payments under the variable annuity contracts may be accepted; (b) Registrant hereby undertakes to include either (1) as part of any application to purchase a contract offered by the prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a post card or similar written communication affixed to or included in the prospectus that the applicant can remove to send for a Statement of Additional Information; and (c) Registrant hereby undertakes to deliver any Statement of Additional Information and any financial statements required to be made available under this Form promptly upon written or oral request. REPRESENTATIONS 1. The account meets the definition of a separate account under federal securities laws. 2. Voya Insurance and Annuity Company hereby represents that the fees and charges deducted under the Contract described in the Prospectus, in the aggregate, are reasonable in relation to the services rendered, the expenses to be incurred and the risks assumed by the Company. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant, Voya Insurance and Annuity Company, Separate Account B, certifies that it meets all the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment No. 48 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Windsor, State of Connecticut, on the 30 th day of December, 2014. SEPARATE ACCOUNT B (Registrant) By: ING USA ANNUITY AND LIFE INSURANCE COMPANY (Depositor) By: Michael S. Smith * Michael S. Smith President and Director (principal executive officer) By: /s/ J. Neil McMurdie J. Neil McMurdie as Attorney-in-Fact As required by the Securities Act of 1933, this Post-Effective Amendment No. 48 to the Registration Statement has been signed by the following persons in the capacities indicated on December 30, 2014. Signatures Titles Michael S. Smith * President and Director Michael S. Smith (principal executive officer) Steven T. Pierson * Senior Vice President and Chief Accounting Officer Steven T. Pierson David P. Wiland* Senior Vice President and Chief Financial Officer David P. Wiland Ewout L. Steenbergen * Director Ewout L. Steenbergen Chetlur S. Ragavan * Director Chetlur S. Ragavan Alain M. Karaoglan * Director Alain M. Karaoglan Rodney O. Martin * Director Rodney O. Martin By: /s/ J. Neil McMurdie J. Neil McMurdie as Attorney-in-Fact *Executed by J. Neil McMurdie on behalf of those indicated pursuant to Powers of Attorney. EXHIBIT INDEX ITEM EXHIBIT PAGE # 24(b)(9) Opinion and Consent of Counsel EX-99.B9 24(b)(10) Consent of Independent Registered Public Accounting Firm EX-99.B10
